In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
        ___________________________
             No. 02-20-00046-CV
        ___________________________

IN THE INTEREST OF O.M. AND O.M., CHILDREN



     On Appeal from the 323rd District Court
             Tarrant County, Texas
         Trial Court No. 323-108682-18


      Before Gabriel, Kerr, and Birdwell, JJ.
     Memorandum Opinion by Justice Gabriel
                            MEMORANDUM OPINION

       Appellant R.M. (Father) attempts to appeal from the trial court’s order

terminating his parental rights to his daughters O.M. and O.M. The trial court signed

the termination order on January 2, 2020, making R.M.’s notice of appeal due no later

than January 22. See Tex. R. App. P. 26.1(b), 28.1(b), 28.4(a)(1). Father filed a notice

of appeal on February 11—forty days after the order was signed and twenty days after

the appellate deadline had expired.          We notified Father on February 12 that it

appeared we did not have jurisdiction over his appeal based on the late notice; Father

filed an extension motion on February 24, explaining that a calendaring error caused

the late filing. See Tex. R. App. P. 26.3, 42.3, 44.3.

       We are authorized to extend the notice-of-appeal deadline only for fifteen days.

See Tex. R. App. P. 26.3. Although Father filed an extension motion, that motion also

was filed outside of this fifteen-day window. We may not alter the time for perfecting

an appeal in a civil case beyond the limits of the appellate rules. See Tex. R. App. P. 2.

In the absence of a notice of appeal or an extension motion filed within thirty-five

days after the order was signed, we do not have jurisdiction over the appeal. See In re

D.A., No. 02-15-00346-CV, 2015 WL 9244637, at *1 (Tex. App.—Fort Worth Dec.

17, 2015, no pet.) (mem. op.). We dismiss Father’s attempted appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f).




                                               2
                                /s/ Lee Gabriel

                                Lee Gabriel
                                Justice

Delivered: March 19, 2020




                            3